Citation Nr: 1529409	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  08-09 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for service-connected multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal following an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico (hereinafter Agency of Original Jurisdiction (AOJ)).  

In July 2011 and January 2013, the Board remanded this case for additional development.  Following completion of the requested action, as well as a continued denial of the Veteran's claim, this appeal was returned to the Board for further appellate review.

In a June 2012 rating decision, the AOJ assigned a 30 percent rating effective September 1, 1987 finding that a June 1987 rating decision reducing the Veteran's rating of service connection for multiple sclerosis to a noncompensable rating was clearly and unmistakably erroneous. 

REMAND

After a review of the claims file, the Board finds that another remand is necessary for further evidentiary development prior to adjudicating the issue on appeal.

In January 2013, the Board remanded the appeal to obtain a VA examination to determine the current severity of the Veteran's multiple sclerosis.  Specifically, the Board requested that the examiner identify the nature and severity of all ascertainable residuals of multiple sclerosis, including any impairment of motor, sensory or mental function.  The examiner was also requested to fully describe the functional effects caused by the Veteran's multiple sclerosis and to provide a rationale for each opinion provided.

The Veteran's multiple sclerosis is currently evaluated as 30 percent disabling under Diagnostic Code (DC) 8018.  A higher rating is not available under this DC.  See 38 C.F.R. § 4.124a, Note (following DC 8025).  In determining any additional disability, the Board must consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, rate by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.

In September 2011, pursuant the Board's July 2011 remand, the Veteran was afforded a VA examination.  During the examination, the Veteran provided a list of symptoms that he attributed to his service-connected multiple sclerosis.  The examiner determined that the Veteran had a very mild clinical course.  Upon reviewing the Veteran's listed complaints, the examiner opined that none of the symptoms were worrisome or required attention, and that many of the complaints "do not suggest they are related" to multiple sclerosis.  Unfortunately, the examiner did not provide an opinion as to which symptoms were residual conditions of the Veteran's multiple sclerosis.  Accordingly, the Board concluded that another VA examination was necessary before a decision could be reached on the merits of the Veteran's claim.

Pursuant to the Board's January 2013 remand, the Veteran underwent another VA examination to determine the severity of his service-connected multiple sclerosis.  The examiner opined that the only neurologic symptom and finding that would reasonably be attributed to the Veteran's service connected multiple sclerosis was a very mild tremor seen in the Veteran's right hand with intentional motion.  With respect to the Veteran's reported symptoms, the VA examiner concluded that none of the symptoms can be directly attributable to the Veteran's service connected multiple sclerosis, other than the noted mild hand tremor.  

Additionally, the Board's January 2013 remand also directed the AOJ to attempt to obtain any additional outstanding private treatment records, to include treatment records from Dr. D.W.B. and Dr. A.T.  Subsequently, the AOJ sent a letter to the Veteran requesting that he submit the enclosed VA Form 21-4142, Authorization and Consent to Release Information to obtain his private medical records and asked him to identify any additional treatment he received.  In February 2013, the Veteran submitted multiple authorization and consent forms, (VA Form 21-4142), to obtain private treatment records from Dr. D.W.B. and Dr. A.T.  In correspondence dated in February 2013, the AOJ requested the Veteran's treatment records from both clinicians.  Thereafter, in a supplemental statement of the case issued in March 2013, the AOJ stated that no medical evidence and/or information had been received regarding treatment from Dr. D.W.B or Dr. A.T.  

A review of the claims file, however, reveals neither a response from Dr. D.W.B or Dr. A.T. nor that notice was provided to the Veteran notifying him of the inability to obtain these records.  Pursuant to 38 C.F.R. § 3.159(c)(1), VA's reasonable efforts to obtain private medical records will generally include a follow-up request unless the records sought do not exist or a follow-up request would be futile.  Under 38 C.F.R. § 3.159(e)(1), VA must notify a claimant and his representative of the inability to obtain records to allow them opportunity to procure the records.  

Accordingly, on remand, the originating agency must make another request to obtain any outstanding private records in response to the Veteran's February 2013 VA Form 21-4142.  

Additionally, a review of Virtual VA reflects an August 2011 AOJ rating decision which granted service-connection for posttraumatic stress disorder (PTSD).  This rating decision refers to specific evidence, such as two lay statements received in January 2011, a March 2011 VA examination report with addendum and records of the Veteran's treatment at the Albuquerque VA Medical Center (VAMC), which are not associated with the paper or electronic records.  These documents must be associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all available records of treatment at the Albuquerque VAMC since 2008.

2.  Associate with the claims folder the evidence listed in the August 2011 AOJ rating decision which granted service-connection for PTSD, such as two lay statements received in January 2011, a March 2011 VA examination report with addendum.

3.  Undertake appropriate development to obtain any outstanding medical records relevant to the appeal, to include private treatment records from Dr. D.W.B and Dr. A.T.  Any additional records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)  If records are unavailable from any sources, a negative reply must be requested.  All responses received should be associated with the claims file.  If any records sought are determined to be unavailable, or a negative response is received, the AOJ should make a formal finding of unavailability, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159 (e) (2014).

4.  Only if additional relevant records are obtained in connection with the above requested development, obtain an addendum opinion from the February 2013 VA examiner, or if unavailable, another appropriate examiner.  The records contained in the Virtual VA system and VBMS, must be provided to the examiner for review, including a copy of this remand, in conjunction with the requested opinion.  The addendum opinion must indicate that the additional records along with the Veteran's claims file were reviewed.  The examiner is requested to discuss whether or not the newly added records have any impact on the prior February 2013 VA opinion.  Any opinion provided must be accompanied by rationale.

5.  After undertaking any additional development deemed appropriate, the originating agency should re-adjudicate the issue on appeal.  If the benefit sought is not granted, a Supplemental Statement of the Case should be issued.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


